lN THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|SlON

WAYNE KRZYS|AK, et a|,
Plaintiffs,
v.

NAV|STAR |NTERNAT|ONAL
CORPORAT|ON AND
NAV|STAR, lNC., et a|.,

Defendants.

Case No. 3:16-cv-443
JUDGE WALTER H. R|CE

 

DEC|S|ON AND ENTRY SUSTA|NING PLA|NT|FFS’ NlOT|ON FOR
SANCT|ONS PURSUANT TO FED. R. C|V. P. 37 (DOC. #50);
DEFENDANTS ORDERED TO (1) PROV|DE FULL AND CO|V|PLETE
RESPONSES TO PLA|NT|FFS’ F|RST SET OF lNTERROGATOR|ES
AND SECOND SET OF REOUESTS FOR PRODUCT|ON OF
DOCU|V|ENTS (DOC. #50-1) AND F|RST REOUEST FOR
PRODUCT|ON OF DOCU|V|ENTS (DOC. #50-3) W|TH|N TEN
BUS|NESS DAYS OF TH|S DEC|S|ON AND ENTRY; (2) MAKE
AVA|LABLE FOR DEPOS|T|ONS, AT A LOCAT|ON DETERIV||NED BY
PLA|NT|FFS, NAV|STAR W|TNESSES BR|AN DELPHEY, DAN
P|KELNY AND ANY PART|C|PANT(S) |DENT|FIED lN
|NTERROGATORY NU|V|BER THREE (DOC. #50-1, PAGE|D##1806-
1807) W|TH ALL DEPOS|T|ONS TO BE CO|V|PLETED BEFORE
TUESDAY, MAY 28, 2019; AND (3) DEFENDANTS TO PAY
PLA|NT|FFS’ A`|'l'ORNEY FEES AND COSTS ASSOC|ATED W|TH
THE FIL|NG OF TH|S |V|OT|ON AND ANY D|SCOVERY, DUPL|CATE
OR OTHERW|SE, DEEMED NECESSARY AS A RESULT OF TH|S
DEC|S|ON AND ENTRY

 

On September 25 and 26, 2018, a trial was held between P|aintif'fs, Wayne
Krzysiak and |Vlichae| LaCour (”P|aintiffs”), and Defendants, Navistar International,

Navistar, lnc., |ndianapo|is Casting Corporation, Navistar Global Operations

Company, lnternational Truck and Engine Overseas Corporation and Navistar
Components Holdings, LLC (”Navistar”), on Navistar’s statute of limitations
defense (”the September trial”). At the conclusion of the September trial, the
Court granted leave for Plaintiffs to file a motion to strike certain testimony that
was allegedly not disclosed by Navistar in discovery responses prior to the trial.
ln lieu of filing a motion to strike, Plaintiffs have, instead, filed a motion for
sanctions pursuant to Fed. R. Civ. P. 37 against Navistar. Doc. #50. At the heart of
Plaintiffs' motion are the responses of Navistar to Plaintiffs' First Set of
interrogatories and Second Set of Requests for Production [of Documents] (”the
Discovery") (Doc. #50-1). Plaintiffs contend that Navistar’s responses, in particular
its response to lnterrogatory No. 1, were intentionally misleading and part of a
larger ”strategy” to conceal from Plaintiffs Navistar’s trial theory, to wit: that the
September 26, 2013, meeting was the date when the statute of limitations began
to run. P|aintiffs argue, in the alternative, that if this alleged concealment was not
a deliberate strategy by Navistar, then the Discovery responses that were
provided should have been timely supplemented, pursuant to Fed. R. Civ. P. 26(e),

prior to the September trial, As a result of Navistar’s alleged incomplete and

incorrect responses to the Discovery, Plaintiffs claim ”substantia| prejudice"1 and

 

1 Plaintiffs contend that it was not until Navistar’s opening statement that P|aintiffs
learned, for the first time, that Navistar intended to rely on the September 26, 2013,
meeting as the date Plaintiffs' allegedly acquired ”actual knowledge" of their claims. This
information in opening statement was quickly followed by Brian Delphey’s testimony
which gave Plaintiffs' no time to prepare a cross-examination of this witness as to his
version of the September 26, 2013, meeting or to compare his testimony with what was

2

argue that sanctions are required pursuant to Rule 37. As will be explained in
more detail below, Navistar opposes this motion and has filed a response. Doc.
#52. Plaintiffs have filed a reply. Doc. #56. Additionally, oral argument on
Plaintiffs’ motion was held January 22, 2019.

For the reasons set forth below, the Court finds that Navistar’s responses to
Plaintiffs’ Discovery were incorrect and incomplete and that this additional or
corrective information had not otherwise been made known to Plaintiffs during
the discovery process or in writing. ln particular, and as explained below, the
supplementation required by Rule 26(e) should have been in advance of the
September trial. Because of this failure to supplement and violation of Rule 26(e),

Rule 37(c) requires that sanctions be awarded to Plaintiffs.

l. Background

The history of this case, filed 0ctober 21, 2016, as well as its relationship to
Shy v. Navistar, Case No. 3:92-cv-333, has been the subject of prior rulings by this
Court and, given the limited nature of the subject matter at issue, will not be
repeated in this Decision and Entry. See, Doc. #19, Decision and Entry Overruling

Motion to Dismiss; Doc. #35, Decision and Entry Overruling lVlotion for Summary

 

disclosed by Navistar in their summary judgment motion. lVlr. Delphey’s testimony was
then followed, after the noon hour recess, by Plaintiffs’ testimony. As a result, Plaintiffs’
counsel had limited time to refresh Plaintiffs’ five year-old-recol|ections of what Plaintiffs
were allegedly hearing for the first time at trial about the significance of the September
26, 2013, meeting. Doc. #50, PAGE|D#1791.

Judgment. To date, the affirmative defense of the statute of limitations has been
the subject of two separate motions filed by Navistar, Doc. #12 and Doc. #31, as
well as the subject of the September trial.2

As explained by Navistar at the September trial, it is Navistar’s position that
the Employee Retirement income Security Act's (”ER|SA") statute of limitations,
29 U.S.C. § 1113(2), which provides that claims alleging breach of fiduciary duty or
prohibited transactions must be filed within ”three years after the earliest date on
which the plaintiff had actual knowledge of the breach or violation[.],” first
commenced at a meeting held September 26, 2013. ln attendance at this
September 26 meeting were Plaintiffs, Stuart Wohl of Segal Consultants,
representing the Supplementa| Benefit Committee (”SBC”), and Navistar
representatives, Dan Pike|ny (”Pikelny”), Brian Delphy (”Delphy”) and lVlichael
O’Connor. Pike|ny and Delphy testified at the September trial and provided
considerable detail as to what occurred at the September 26 meeting and, based
in large part on this testimony, Navistar argues that Plaintiffs had ”actual
knowledge” of the facts forming the basis of Plaintiffs’ claims on that datel

While Plaintiffs concede that they were aware of the September 26, 2013,
meeting, they claim they were unaware that this was the date that Navistar
claimed Plaintiffs first had actual knowledge of the facts forming any alleged

ER|SA breach or violation, until Navistar’s opening statement on the first day of

 

2 On June 26, 2018, this Court overruled Navistar’s motion for summary judgment but
granted their motion to bifurcate the statute of limitations defense. Doc. #35

4

the September trial. Plaintiffs argue that they relied on Navistar’s responses to
Discovery, served by Plaintiffs on July 20, 2017, and which consisted of three
interrogatories and one document request. The three interrogatories and
Navistar’s responses are set forth below:

lNTERROGATORY NO. 1: Please identify the date on which you
contend ER|SA section 413(2)’s limitations period began to run with
respect to the claims stated in this matter.

ANSWER: Navistar refers Plaintiffs to Navistar’s forthcoming motion
for summary judgment and the materials attached thereto, which will
be filed by September 21, 2017 (see Dkt. 23 and the Court’s August
10, 2017 Notation Order).

lNTERROGATORY NO. 2: Please describe what information Plaintiffs
acquired that you contend gave them 'actual knowledge of the breach or
violation’ sufficient to begin ER|SA section 413(2)’s three-year limitations
penod.

ANSWER: Navistar refers Plaintiffs to Navistar’s forthcoming motion
for summary judgment and the materials attached thereto, which will
be filed by September 21, 2017 (see Dkt. 23 and the Court’s August
10, 2017 Notation Order).

lNTERROGATORY NO. 3: Please identify the specific document(s),
email(s), report(s), conversations(s), meeting(s), phone call(s), or any
other source from which you contend Plaintiffs learned the
information you described in interrogatory No. 2. With respect to any
conversation, meeting, or phone call, please identify the participants,
date, time, and location of the conversation, meeting, or phone cal|.

ANSWER: Navistar refers Plaintiffs to Navistar’s forthcoming motion
for summary judgment and the materials attached thereto, which will
be filed by September 21, 2017 (see Dkt. 23 and the Court’s August
10, 2017 Notation Order).

Doc. #50-1; Doc. #50-2.

The document request, which was Plaintiffs second such request and was

served along with the three interrogatories, reads as follows: ”8. All documents

identified in your response to interrogatory No. 3, to the extent not otherwise
produced in response to Plaintiffs’ First Set of Requests for Production issued to
Defendants on June 28, 2017.” /d. 3

Navistar’s response to the document request also referenced the then-
forthcoming motion for summary judgment.

Navistar will conduct a reasonable search for and produce the

requested documents as part of its ongoing production. Navistar also

refers Plaintiffs to the documents Navistar has produced to date and

the documents Navistar will attach to its forthcoming motion for

summary judgment, which will be filed by September 21, 2017 (see

Dkt. 23 and the Court’s August 10, 2017 Notation Order).

Doc. #50-2.

According to Plaintiffs, Navistar produced a small number of documents in
response to the above document request, most of which had previously been
produced in discovery by Plaintiffs, and one internal email sent in advance of the
September 26, 2013, meeting, Doc. # 50, PAGE|D#1788.

Plaintiffs contend that Navista r's responses to the Discovery were incorrect,
incomplete and not supplemented which resulted in substantial prejudice to
Plaintiffs at the September trial.

Despite direct and specific discovery requests from Plaintiffs,

Navistar (1) concealed facts relating to its later contention [at trial]

that Navistar made representations at its September 26, 2013,

meeting with Plaintiffs [attended also by Plaintiffs’ consultant Stuart
Wohl of Segal Consultants] that gave Plaintiffs actual knowledge of

 

3 Plaintiffs sent a first set of requests for production of documents, Doc. #50-3, which
consisted of seven requests. Navistar responded and included a privilege |og. Doc. ##50-4
and 50-7. The privilege |og, Doc. #50-7, contains no entries relating to the September 26,
2013, meeting or Navistar’s communications from October 7 through 21, 2013. Doc. #50.
PAGE|D#1789.

its ER|SA violations; and (2) failed to produce documents relating to
its activities following the September 26, 2013, meeting,
Doc. #50. PAGE|D# 1783.

Navistar has filed its opposition to Plaintiffs’ motion, Doc. #52, setting forth a
detailed timeline that shows, among other things, early disclosure of Delphey and
Pike|ny as potential Navistar witnesses. Navistar argues that the September 26,
2013, meeting was identified to Plaintiffs in discovery as ”one of three key
calls/meetings of relevance to the statute of limitations defense." Doc. #52,
PAGE|D##1861-1865. Navistar also contends that it deposed Plaintiffs and their
consultant, Stuart Wohl, but Plaintiffs failed to take any depositions of the Navistar
witnesses. Navistar further claims that the critical nature of the September 26,
2013, meeting would have been disclosed if only Plaintiffs had taken depositions
of the Navistar witnesses. Finally, Navistar asserts that its responses to the
Discovery complied with its obligations under the Federai Rules of Civil
Procedure, that the interrogatories were ”contention interrogatories that went to
the heart of the legal arguments Navistar would be advancing in its forthcoming

summary judgment motion"4 and that Navistar’s response of ”referring Plaintiffs

to the forthcoming motion" was a full and complete response. /d. at

 

4Contention interrogatories ”ask a party to state the facts upon which it bases a claim or
defense” or ask ”for an opinion or contention that relates to fact or the application of law
to fact.” Davis v. Hartfora' l.ife & Acc/'dent /ns. Co., No. 3:14-cv-507, 2015 WL 7571905, at
*5 (W.D. Ky. Nov. 24, 2015) (quoting A/exander v. Hartford [_ife & Accident /ns, Co., No.
3:07-cv-1486, 2008 WL 906786, at *4 (N.D. Tex. Apr. 3, 2008). Even assuming the
interrogatories at issue are contention interrogatories, they are permissible. Starcher v.
Corr. Med. Sys., lnc., 144 F.3d 418, 421 n.2 (6th Cir. 1998); Fed. R. Civ. P. 33(a)(2)).

7

PAGE|D##1866-67. With respect to the alleged nondisclosure of any documents
after the September 26, 2013, meeting, Navistar argues that Plaintiffs have failed
to identify any ”improperiy withheld document.” /a'. at PAGE|D#1873.

Not unexpectedly, Plaintiffs disagree with Navistar’s claim that their
responses, by referring Plaintiffs to the then ”soon to be filed" summary
judgment motion, fully disclosed the potential significance of the September 26,
2013, meeting and argue that Navistar

hopes the Court will fail to recognize the distinction between

disclosing the known fact that a meeting took place on September 26,

2013 and basing its case at trial on what Navistar allegedly told the

Plaintiffs at that meeting. The Opposition does not even address

whether it withheld documents that were requested by Plaintiffs that

are directly relevant to the case Navistar presented at the trial.

Doc. #56, PAGE|D#2011.

Stated another way, ”[W]hile Navistar may have disclosed the known fact
that there was a meeting at which Plaintiffs asked questions about the subsidies,
that is not the same as disclosing Navistar’s contention at trial that it answered
those questions [about subsidies] at the meeting.” /a'. at 2013.

Plaintiffs have requested that this Court impose the following sanctions:
(1) entry of judgment for Plaintiffs on Navistar’s statute of limitations defense or
(2) adverse inferences consisting of finding that (a) Delphey and Pike|ny did not
communicate Navistar’s position on the treatment of the Medicare Part D
subsidies and rebates in the calculation of the Shy Agreement participant

contribution calculation to Plaintiffs at the September 26th meeting and/or (b)

Navistar did not communicate its decisions on the treatment of the subsidies to

Plaintiffs until OCtober 21, 2013. /d. at PAGE|D#1798. Finally, Plaintiffs propose
that in the event the Court does not agree to sanction Navistar by way of either
an entry ofjudgment on the statute of limitations issue in their favor or the
above-requested adverse inferences, that discovery be opened up so that
Plaintiffs can conduct depositions of the relevant Navistar witnesses concerning
the statute of limitations and that the parties then also continue with discovery on
the merits ”followed by a single round of summary judgment briefing,
addressing not only the new evidence relating to the statue of limitations issue

but also the merits of the case.” /a'. at 1799.

|l. Legal Discussion

Rule 26(e) requires a party to supplement an interrogatory or document
production request in a timely manner if the party learns that in some material
respect the disclosure or response is incomplete or incorrect, and if the additional
or corrective information has not otherwise been made known to the other
parties during the discovery process or in writing or as ordered by the court.

iVioreover, if Navistar failed to provide information as required by Rule
26(e), and the failure to do so was not substantially justified or harmless, Rule
37(c) mandates that certain Draconian sanctions be awarded. l/ance, by and
Through Hammons v. U.S., 182 F.3d 920 (6th Cir. 1999) (summary judgment for
the defendant affirmed in medical malpractice case due to the failure of the

plaintiff’s expert to establish causation and expert's supplementary affidavit,

9

which arguably did establish causation, not considered since plaintiff failed to
timely supplement pursuant to Rule 26 and Rule 37(c)(1) sanction of exclusion of
affidavit justified).

Rule 37 (c) reads as follows:

(c) Failure to Disc|ose, to Supplement an Earlier Response, or
to Admit.

(1) Failure to Disc/ose or Supplement if a party fails to
provide information or identify a witness as required by Fiu|e
26(a) or (e), the party is not allowed to use that information or
witness to supply evidence on a motion, at a hearing, or at a
trial, unless the failure was substantially justified or is
harmless. in addition to or instead of this sanction, the court,
on motion and after giving an opportunity to be heard:

(A) may order payment of the reasonable expenses,
including attorney's fees, caused by the failure;

(B) may inform the jury of the party's failure; and

(C) may impose other appropriate sanctions, including
any of the orders listed in Rule 37(b)(2)(A)(i)-(vi).5

The Court has reviewed the Plaintiffs’ Discovery Requests, Navistar’s
responses, as weil as its previously filed motion for summary judgment, Doc.
#31. The Court must determine whether Navistar’s responses to the Discovery
requests, which Plaintiffs allege resulted in the ”surprise testimony" of Delphey

and Pekeiny at the September trial and was ”...the end stage of a strategy which

 

5 Such orders include directing that certain matters or designated facts be taken as
established, prohibiting the disobedient party from supporting or opposing designated
claims or defenses or from introducing designated matters in evidence, striking pleadings
in whole or in part, staying further proceedings until the order is obeyed, dismissing the
action or proceeding in whole or in part, rendering a default judgment against the
disobedient party, or treating as contempt of court the failure to obey any order. Rule
37(bii2)(A)iil-(vi).

10

began with Navistar’s initial misleading interrogatory response[s], proceeded
through its summary judgment briefing, and extended until defense counsel’s
opening statement at trial,” was simply a failure of Navistar to supplement in
timely fashion as required by Rule 26(e), or was disciosed, as Navistar argues, in
its summary judgment motion. Doc. #56, PAGE|D#2012.

Aithough the Court is not prepared to find that Navistar played a deliberate
”game of hide and seek” as Plaintiffs argue, neither does it find Navistar’s
responses to the Discovery to be consistent with the September trial testimony of
Delphey and Pekeiny. The responses to the Discovery, in particular interrogatory
No. 1, were incomplete and, as such, incorrect and the corrective information,
i.e., the September 26, 2013, meeting date as the date that the statute of
limitations began to run, was information that had not othen/vise been made
known to Plaintiffs. Accordingly, Navistar had a duty to supplement, pursuant to
Rule 26(e), and Navistar’s failure to do so was not excused by arguing that the
”corrective information” was already known to Plaintiffs.

Unlike Navistar’s trial testimony which specifically identified September 26,
2013, as the date Plaintiffs were told of Navistar’s treatment of the subsidies,
Navistar’s motion for summary judgment is open-ended and states only that
”Piaintiffs had actual knowledge of the relevant facts giving rise to their claims

prior to October 21, 2013.”6 Doc. #31, PAGE|D#789. For example, while the

 

6 Plaintiffs’ Complaint was filed October 21, 2016. Doc. #1.

11

September 26, 2013, meeting date is referenced in Navistar’s motion for
summary judgment, there are also references in the motion to September 27,
October 1, October 3, and October 21, 2013. An affidavit of Delphey is attached to
the summary judgment motion. However, it also makes no mention of the
September 26, 2013, meeting as the date when the statute of limitations began to
run and, in fact, makes no reference to any meeting date or conversation at ali
with Plaintiffs or Stuart Wohi.7 in short, nowhere does Navistar state in its
motion for summary judgment any specific date that ”ER|SA section 413(2)’s
limitations period began to run with respect to the claims stated” or that Plaintiffs
were told on September 26, 2013, of Navistar’s treatment of the subsidies.
interrogatory No. 1 was short and specific and Navistar failed to respond to this
interrogatory by providing the September 26, 2013, meeting date. This
interrogatory should have been timely supplemented as required by Rule 26(e),
prior to the September trial.

Similarly, Navistar failed to respond to interrogatories No. 2 and 3 in a

manner that was consistent with what was stated by the Navistar witnesses at

 

7 While the affidavit of Brian Delphey mentions no meeting, it does reference Exhibit 11
(Exhibit K). This exhibit, according to the affidavit, is ”an email chain that includes an
October 3, 2013, email that l sent to Michael LaCour, Wayne Kryzysiak, Stuart Wohl, and
others, with an attachment titled 'Rebate Subsidy Analysis.’ The attachment is a
spreadsheet prepared by Navistar detailing the Subsidies received to date." Doc. #31-1,
PAGE|D#812. Contained in that exhibit is an oblique reference, dated September 30, 2013,
from lVlike O’Connor at Navistar, which states ”At Thursday’s meeting [September 26,
2013] Wayne asked about the number of Shy members who had hearing ciaims." Doc.
#33-11, PAGE|D#1308.

12

the September trial. Navistar responded to interrogatory No. 2, which sought
”information Plaintiffs acquired that gave them 'actual knowledge of the
breach or violation’ sufficient to begin ER|SA section 413(2)’s three-year
limitations period," by referring Plaintiffs to the forthcoming motion for summary
judgment. This response was incomplete and incorrect. Both Delphey and Pilkeny
testified in detail at the September trial that Plaintiffs and Stuart Wohl were told
at the September 26 meeting that the lVledicare Part D subsidies and rebates
would be credited to Navistar in the claim calculation. These Navistar witnesses
testified as to what the Plaintiffs and Stuart Wohl said and did during the
September 26 meeting as well as the discussion and calculations allegedly made
by Stuart Wohl on the white board. However, neither Navistar’s Discovery
responses, nor its motion for summary judgment clearly disclosed the
significance of this September 26, 2013, meeting.

interrogatory 3 requested identification of specific documents including
emai|s, telephone cails, or reports, from which Navistar contends Plaintiffs
learned about the information described in interrogatory No. 2. This
interrogatory also requested the names of any participants in any conversation,
meeting or phone call. This interrogatory, like the other two, was responded to
by Navistar with a reference to its forthcoming motion for summary judgment.
Plaintiffs argue that this interrogatory response, like Navistar’s response to its
single document request, is an incomplete and incorrect response. Specificaliy,

Plaintiffs contend that the cross- examination testimony of Delphey and Piikney

13

at the September trial disclosed potential discussions and meetings at Navistar
following the September 26, 2013, meeting, Because there were apparently
meetings and discussions following the September 26, 2013, meeting, Plaintiffs
argue that Navistar must have additional documents to produce. Doc. #50,
PAGE|D#1789. Navistar dismisses this request by stating that Plaintiffs are unable
to identify any document that Navistar failed to produce, Doc. #52, PAGE|D#1870,
and further states that Plaintiffs’ characterization of the Navistar witnesses’
September trial testimony is inaccurate. in response, Plaintiffs claim that it is
”inconceivable” that no emaii, draft, memorandum or note exists internally at
Navistar given the activities occurring at Navistar to prepare for the September
26 meeting, to report on the results of the meeting, or to collect accounting
information promised to Stuart Wohl in response to his October 7, 2013, emaii.
Doc. #56, PAGE|D##2015-16. While Plaintiffs are unable to identify any specific
document that was not produced, Navistar’s response to the document requests,

like the interrogatories, must be supplemented as required by Rule 26(e).

lll. Conclusion

Given that the Court finds that the Discovery should have been
supplemented by Navistar pursuant to Rule 26(e), and that the failure to do so
was neither substantially justified nor harmless, sanctions will be awarded to
Plaintiffs pursuant to Rule 37(c)(1). However, the Court does not agree with the

extreme sanctions requested by Plaintiffs, such as entering judgment in favor of

14

Plaintiffs on the statute of limitations defense or imposing adverse inferences
upon Navistar which might have the same effect.

Accordingly, the Court SUSTA|NS Plaintiffs’ motion for sanctions, pursuant
to Fed. R. Civ. P. 37, Doc. #50, and orders that discovery be reopened for the
limited purpose of addressing the statute of limitations defense. Navistar is
Ordered to:

(1) supplement, within ten business days from the date of this Decision and
Entry, its responses to Plaintiffs’ First Set of interrogatories and Second Set of
Requests for Production of Documents (Doc. #50-1) and First Request for
Production of Documents (Doc. #50-3);

(2) make Brian Delphey, Dan Pikelny, and, any ”participants,” identified in
interrogatory number three of the Discovery, Doc.#50-1, PAGE|D##1806-1807,
available for depositions, with the subject matter of said depositions to be any
testimony that relates, refers or pertains to the events and circumstances
surrounding the statute of limitations defense. All depositions are to be conducted
at a location selected by Plaintiffs and completed on or before lVlay 28, 2019; and

(3) pay all reasonable legal fees and costs incurred by Plaintiffs in the
preparation and filing of this motion, Doc. #50, and any discovery deemed
necessary as the result thereof. Said Request for Fees and Costs are to be filed
with the Court by the close of business on iVlonday, June 10, 2019, with

successive briefing to be filed pursuant to the Loca| Rules of Court.

15

A telephone status conference will be scheduled with the Court following
the completion of discovery on lVlay 28, 2019, to wit: Friday, lVlay 31, 2019, at 8:30
a.m., to determine a date for the filing of a renewed motion for summary
judgment and/or a trial date to supplement the testimony adduced at the

September trial, or both.

Date: Nlarch 26, 2019 UW N\Q

WALTER H. R|CE
UN|TED STATES DISTR|CT JUDGE

16

